DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Regarding Claim 1:
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Gao (US Pub No: 2017/0153714 A1) discloses:
and a controller configured to: receive a request for pickup from a potential passenger via a first communication.  Paragraph [0046] describes receiving a pickup request for a potential passengers S210.  Paragraph [0015] describes that the request can be made via a rideshare platform or implied gesture or signaling.
register authorization information based on the first communication.  Paragraph [0046] describes locating the potential passenger S220 and verifying passenger authorization S230. 
receive a request for vehicle access via a second communication input into at least one of the first and second displays that includes authorization information.  Paragraph [0046] describes enabling vehicle access S240.  Paragraph [0079] describes enabling vehicle access constraints tied to passenger identity are lifted.  Paragraph [0037] describes a external input interface 112 which includes a display screen.
Gao does not disclose a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an occupant detection device configured to detect a position of an occupant of the vehicle.
Krause (US Pub No: 2020/0070715 A1) teaches:
and control at least one of the first and second doors of the vehicle to allow the potential passenger access to the vehicle via the at least one of the first and second doors in response to the authorization information registered based on the first communication corresponding to the authorization information from the second communication, wherein the controller allows access via the at least one of the first and second doors based on the position of the occupant detected by the occupant detection device.  Paragraph [0068] describes controlling a vehicle seating arrangement to quickly inform a passenger of an optimal door to enter and seat to occupy.  Paragraph [0105] describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] describes that the passenger can only enter the vehicle 300 curb-side for the safety of the passenger.  Therefore, the driver must position the vehicle based on where the future occupant is located.
A system for a vehicle, comprising: an occupant detection device configured to detect a position of an occupant of the vehicle.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to incorporate the teachings of Krause to show a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an occupant detection device configured to detect a position of an occupant of the vehicle.  One would have been motivated to do so because it can be time-consuming and generally problematic for the future passenger to determine where to sit and which vehicle door to enter when they are picked up ([0003 of Krause).
However, the prior arts of record fails to teach:
control a first display disposed on a first door of the vehicle and configured as a user interface to display a first availability indication based on the position of the occupant of the vehicle.
control a second display disposed on a second door of the vehicle and configured as a user interface to display a second availability indication based on the position of the occupant within the vehicle.  None of the prior arts of record teach a second screen and that the first screen is disposed on a first door and a second screen that is disposed on a second door.  Additionally, a new reference Zeinstra et al. (US Pub No: 2015/0339031 A1) in paragraph [0037] describes a primary display screen and a secondary display screen.  However, this reference does not describe that the first display screen is disposed on a first door and a second screen is disposed on a second door.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5 – 7, and 21 – 23 are allowed.

Regarding Claims 8 and 18:
Gao discloses:
A method of allowing a potential passenger access to a vehicle, comprising: receiving a request for pick up from the potential passenger via a first communication from a mobile device. Paragraph [0046] describes receiving a pickup request for a potential passengers S210.  Paragraph [0015] describes that the request can be made via a rideshare platform or implied gesture or signaling.  Rideshare platforms, such as Uber and Lyft, are often used on mobile devices.
registering authorization information based on the first communication.  Paragraph [0046] describes locating the potential passenger S220 and verifying passenger authorization S230. 
Gao does not disclose a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an availability of one or more seats within the vehicle.
Krause teaches:
and providing access to the vehicle via the second door in response to the authorization information registered based on the first communication corresponding to the authorization information from the second communication, wherein access to the vehicle is provided by the second door based on the determined availability of the one or more of the plurality of seats within the vehicle.  Paragraph [0068] describes controlling a vehicle seating arrangement to quickly inform a passenger of an optimal door to enter and seat to occupy.  Paragraph [0105] describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] describes that the passenger can only enter the vehicle 300 curb-side for the safety of the passenger.  Therefore, the driver must position the vehicle based on where the future occupant is located.
determining an availability of one or more of a plurality of seats within the vehicle.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to incorporate the teachings of Krause to show a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an availability of one or more seats within the vehicle.  One would have been motivated to do so because it can be time-consuming and generally problematic for the future passenger to determine where to sit and which vehicle door to enter when they are picked up ([0003 of Krause).
However, the prior arts of record fails to teach:
receiving a request for vehicle access via a second communication input into the second display panel, wherein the second communication includes authorization information.  
displaying a negative availability indication from a first display panel that is coupled to a first door of the vehicle and configured as a user interface based on the determined availability of the one or more of the plurality of seats.
displaying a positive availability indication from a second display panel that is coupled to a second door of the vehicle and configured as a user interface based on the determined availability of the one or more of the plurality of seats.  None of the prior arts of record teach a second screen and that the first screen is disposed on a first door and a second screen that is disposed on a second door.  Additionally, a new reference Zeinstra et al. (US Pub No: 2015/0339031 A1) in paragraph [0037] describes a primary display screen and a secondary display screen.  However, this reference does not describe that the first display screen is disposed on a first door and a second screen is disposed on a second door.
Claims 8 – 13, 15 – 20, and 24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fetter (US Pub No: 2021/0304532 A1): In some examples, a control system for a vehicle can detect a set of ultrasonic signals generated by a mobile computing device of a user. Additionally, the control system can determine a pin code from the set of ultrasonic signals. Moreover, the control system can perform one or more vehicle operations to initiate fulfillment of a transport request that is associated with the determined pin code, upon the user being determined to be within a given proximity distance of the vehicle.
Ricci (US Pub No: 2014/0309806 A1): Methods, systems, and a computer readable medium are provided for maintaining a persona of a vehicle occupant and, based on the persona of the vehicle occupant and vehicle-related information, performing an action assisting the vehicle occupant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665